Citation Nr: 1503548	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-13 419	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the hands, knees, ankles, and feet, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  

3.  Entitlement to an increase in a 30 percent rating for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to September 1948.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and of a September 2009 rating decision of the RO in Huntington, West Virginia.  The April 2009 RO decision denied service connection for a heart disorder (listed as a heart attack with clotted arteries, exhaustion, blackouts, and chest pains), to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  By this decision, the RO also denied an increase in a 30 percent rating for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  

The September 2009 RO decision denied service connection for rheumatic arthritis of the hands, knees, ankles, and feet, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  By this decision, the RO also denied a claim for a TDIU.  The RO further continued a 30 percent rating for the Veteran's service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.  

The case was later transferred to the Detroit, Michigan Regional Office (RO).  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 2010.  The Veteran's surviving spouse filed a request for substitution with the AOJ in February 2010, within one year of the Veteran's death.  

The Board notes that effective October 6, 2014, VA amended its adjudication regulations, regulations concerning representation of claimants, and the Board of Veterans' Appeals' rules of practice to implement section 212 of the Veterans' Benefits Improvements Act of 2008, Public Law 110-389.  This legislation added 38 U.S.C.A. § 5121A to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim.  

Specifically, the final rule added a new section, 38 C.F.R. § 3.1010, to address eligibility for substitution, how an eligible survivor made a request to substitute, how VA responded to requests to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors.  The final rule also amended §§ 14.630 and 14.631 to address representation of substitutes and §§ 20.900, 20.1106, 20.1302, and 20.1304 to address substitution in appeals pending before the Board.  

The Board observes that pursuant to 38 U.S.C.A. § 5121A and 38 C.F.R § 3.1010, the Veteran's surviving spouse is entitled to a determination as to whether she is eligible for this substitution, and if so, to have her claims adjudicated accordingly.  

The Board notes that the Veteran's surviving spouse was issued a statement of the case in April 2011 that listed the issues as shown on the title page of this decision.  The Board observes, however, that there is no evidence in the Veteran's claims file of the AOJ's determination regarding the Veteran's surviving spouse's eligibility for substitution for purposes of processing any claims to completion.  

As the Board cannot make a decision on the substitution issue in the first instance, the issue must be remanded to the AOJ for adjudication.  

Accordingly, the case is REMANDED for the following actions:  

1.  Make (or, if made, to associate with the claims file) a determination as to whether the Veteran's spouse is eligible to be recognized as a substitute for pending claims of entitlement to service connection for rheumatoid arthritis of the hands, knees, ankles, and feet, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers; entitlement to service connection for a heart disorder, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers; entitlement to an increase in a 30 percent rating for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers; and entitlement to a TDIU.  

2.  If the request for substitution is or has been granted, undertake any additional notification and/or development deemed warranted and adjudicate the claim(s) under the provisions of 38 U.S.C.A. § 5121A and 38 C.F.R. § 3.1010.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

